DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more.

Step 1
The claim(s) recite(s) a method (process) for artificial intelligence self-learning-based electrocardiogram automatic analysis.

Step 2A, Prong One
Regarding claim 1, the limitations of “generating ECG event data from the heart beat analysis data according to the heart beat classification information and the ECG basic rule reference data”, “screening the ECG event data according to the signal quality evaluation index to obtain corresponding report conclusion data and report table item data”, “generating report graphic data according to typical data segments in each kind of the ECG event data” and “outputting the report table item data, the report graphic data and the report conclusion data” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of an “electrocardiogram monitoring device.” The electrocardiogram monitoring device is recited at a high-level of generality and amounts to no more than sensors and a processor. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B


Allowable Subject Matter
Claims 1-9 and 11-20 would be allowable if amended to overcome the 101 rejection.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792